UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6054


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY DOUGLAS SMITH, a/k/a Binky,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:04-cr-00072-SGW-9)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine Madeleine Lee, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Roanoke, Virginia, for Appellant. Thomas Linn Eckert, Craig Jon
Jacobsen,   Donald   Ray   Wolthuis,  Assistant United   States
Attorneys, Rick A. Mountcastle, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Douglas Smith appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) motion for sentence reduction

based on Amendment 782 to the U.S. Sentencing Guidelines Manual

(2014).        We     review        a   district      court’s      decision      under

§ 3582(c)(2) for abuse of discretion, but conduct de novo review

of   the   court’s    determination       “as    to   the   scope    of    its   legal

authority.”     United States v. Mann, 709 F.3d 301, 304 (4th Cir.

2013).     We find no error in the district court’s conclusion that

Amendment     782    did   not      further     reduce    the     Guidelines     range

applicable    to     Smith’s     narcotics      conviction.        Accordingly,     we

affirm the district court’s order.                 See United States v. Smith,

No. 7:04–cr–00072–SGW-9 (W.D. Va. Jan. 4, 2016).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in   the   materials      before    this    court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2